Case 0:21-cv-60964-BB Document 4 Entered on FLSD Docket 05/07/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 21-cv-60964-BLOOM

 JOHN EDWARD BRADHAM,

            Plaintiff,

 v.

 STATE OF FLORIDA, et al.,

            Defendants.
                                          /

                          ORDER OF DISMISSAL WITHOUT PREJUDICE

            THIS CAUSE is before the Court upon Plaintiff John Edward Bradham’s (“Plaintiff”)

 Complaint Under the Civil Rights Act, 42 U.S.C. § 1983, ECF No. [1] (“Complaint”), filed against

 the State of Florida, Detective Carlton Smith, and Detective Steven Smith (collectively,

 “Defendants”). Also pending before the Court is Plaintiff’s Application to Proceed in District

 Court without Prepaying Fees or Costs, ECF No. [3] (“Application”). For the reasons set forth

 below, the Complaint is dismissed without prejudice, and Plaintiff’s Application is denied as moot.

      I.        FACTUAL ALLEGATIONS

            According to the Complaint, Plaintiff alleges violations of his “4th, 6th, 8th Amendment[]

 Rights[,] illegal arrest, perjury and false imprisonment. ECF No. [1] at 2. Plaintiff also complains

 about the “[t]aking of toddler[s] from the D.C.F., [two] new born [sic] infants and child support.”

 Id. Plaintiff states that his “[d]omestic bills are over run” and seeks three million in damages for

 “suffering mental anguish” and “because of absence from my family.” Id.

      II.       STANDARD OF REVIEW

            The Prison Litigation Reform Act (“PLRA”), as partially codified at 18 U.S.C.

 § 1915(e)(2)(B)(i)-(iii), requires courts to screen prisoner complaints and dismiss as frivolous
Case 0:21-cv-60964-BB Document 4 Entered on FLSD Docket 05/07/2021 Page 2 of 4

                                                                      Case No. 21-cv-60964-BLOOM


 claims that are “based on an indisputably meritless legal theory” or “whose factual contentions are

 clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32-33 (1992); Pullen v. Sec’y, Dep’t of Corr.,

 No. 19-11797-C, 2019 WL 5784952, at *1 (11th Cir. Sept. 4, 2019) (“[A]n action is frivolous if it

 is without arguable merit either in law or fact.”) (quoting Napier v. Preslicka, 314 F.3d 528, 531

 (11th Cir. 2002)).

         Under § 1915(e)(2)(B)(ii), a complaint may be dismissed if the court determines that the

 complaint fails to state a claim on which relief may be granted. Wright v. Miranda, 740 F. App’x

 692, 694 (11th Cir. 2018). The standard for determining whether a complaint states a claim upon

 which relief can be granted is the same whether under section 1915(e)(2)(B) or Fed. R. Civ. P.

 12(b)(6). See Pullen, 2019 WL 5784952, at *1 (citing Mitchell v. Farcass, 112 F.3d 1483, 1490

 (11th Cir. 1997)).

         Pursuant to Fed. R. Civ. P. 8, a complaint must contain “a short and plain statement of the

 claim showing that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2). There is no required

 technical form, but “each allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1).

 The statement must “give the defendant fair notice of what the . . . claim is and the grounds upon

 which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quotation marks omitted).

         Thus, “a complaint must allege sufficient facts to state a claim that is plausible on its face.”

 Pullen, No. 19-11797-C, 2019 WL 5784952 at *1 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009)). The “factual allegations must be enough to raise a right to relief above the speculative

 level.” Bell Atl. Corp., 550 U.S. at 555 (citations omitted). Plaintiff is obligated to allege “more

 than mere labels and legal conclusions, and a formulaic recitation of the elements of a cause of

 action will not do.” Quality Auto Painting Ctr. of Roselle, Inc. v. State Farm Indemnity Co., 917

 F.3d 1249, 1262 (11th Cir. 2019) (quoting Bell Atl. Corp., 550 U.S. at 555).



                                                    2
Case 0:21-cv-60964-BB Document 4 Entered on FLSD Docket 05/07/2021 Page 3 of 4

                                                                       Case No. 21-cv-60964-BLOOM


            Although the Court must liberally construe pro se pleadings, “pro se litigants are

 nonetheless required to conform their pleadings to procedural rules.” Hanna v. Florida, 599 F.

 App’x 362, 363 (11th Cir. 2015) (citation omitted). Pro se litigants “cannot simply point to some

 perceived or actual wrongdoing and then have the court fill in the facts to support their claim . . .

 judges cannot and must not ‘fill in the blanks’ for pro se litigants; they may only cut some

 ‘linguistic slack’ in what is actually pled.” Hanninen v. Fedoravitch, No. 08-23172-CIV, 2009 WL

 10668707, at *3 (S.D. Fla. Feb. 26, 2009) (citation omitted).

     III.      DISCUSSION

            Plaintiff’s bare bones allegations are insufficient to state a claim upon which relief can be

 granted. Plaintiff has not provided any details of the circumstances surrounding his allegations nor

 has he provided a date, time, or location where the alleged constitutional violations occurred.

 Although pro se plaintiffs are afforded liberal construction of their complaints, see Haines, 404

 U.S. at 520, Plaintiff’s two-sentence statement of the claim does not provide enough details to

 even hypothesize a potential claim. Additionally, sovereign immunity bars any monetary damages

 claim against the State of Florida. See Kentucy v. Graham, 473 U.S. 159, 169 (1985); Wayne v.

 Fla. Dep’t of Corr., 157 F. Supp. 3d 1202, 1204 (S.D. Fla. 2016) (collecting cases). Under the

 standard set forth in Twombly/Iqbal, the scant allegations presented here are conclusory and do not

 warrant relief. 1

            Accordingly, it is ORDERED AND ADJUDGED that the Complaint, ECF No. [1], is

 DISMISSED without prejudice for failure to state a claim. The Clerk of Court is directed to mark

 the case as CLOSED, and any pending motions are DENIED as moot.


 1
   The Court notes that Plaintiff has previously been warned about filing complaints that are “conclusory”
 and “lacking in factual support.” See Bradham v. United States of America Federal Southern District of
 Florida, No. 21-60325 (S.D. Fla. Mar. 26, 2021), ECF No. [4] (dismissing for failure to state a claim and
 failure pay the filing fee); Bradham v. Smith, No. 21-60684, ECF No. [3] (S.D. Fla. Mar. 31, 2021) (same).
                                                     3
Case 0:21-cv-60964-BB Document 4 Entered on FLSD Docket 05/07/2021 Page 4 of 4

                                                       Case No. 21-cv-60964-BLOOM


        DONE AND ORDERED in Chambers at Miami, Florida, on May 7, 2021.




                                             _________________________________
                                             BETH BLOOM
                                             UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 John Edward Bradham, Pro Se
 501802255
 Broward County Jail-JCF
 J. Conte Facility
 Inmate Mail/Parcels
 Post Office Box 407016
 Ft. Lauderdale, FL 33340




                                         4
